               Case 20-23346-PDR           Doc 15      Filed 12/07/20      Page 1 of 21




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov

In re:

TAMARAC 10200, LLC and                                   Case No. ____________________
UNIPHARMA, LLC,                                          Case No. ____________________

         Debtors1.                                       Chapter 11 Cases
                                                         (Joint Administration Pending)
___________________________________/

    DEBTORS’ EMERGENCY MOTION FOR AUTHORIZATION TO (I) CONTINUE
      TO ADMINISTER INSURANCE POLICIES AND RELATED AGREEMENTS
        AND (II) HONOR CERTAIN OBLIGATIONS IN RESPECT THEREOF
                        (Emergency Hearing Requested)

                               Statement of Exigent Circumstances

         The Debtors respectfully request that the Court conduct an emergency hearing on
         this Motion. In the operation of their business, the Debtors maintain many
         insurance policies. By this Motion, the Debtors seek authority to continue to
         administer these insurance policies and agreements relating thereto, and, in their
         discretion, to honor certain obligations in respect thereof. The Debtors
         reasonably believe that a hearing to consider the relief requested must be held on
         an emergency basis as soon as the Court’s calendar will permit. The Debtors
         respectfully request that the Court waive the provisions of Local Rule 9075-1(B)
         which requires an affirmative statement that a bona fide effort was made in order
         to resolve the issues raised in this motion, as the relief requested herein is urgent
         in nature and does not lend itself to advance resolution.

         Tamarac 10200, LLC (“Tamarac”) and Unipharma, LLC (“Unipharma”, and together

with Tamarac, collectively, the “Debtors”), by and through their proposed undersigned counsel,

pursuant to 11 U.S.C. §§ 105(a) and 363(c), file this Emergency Motion for Authorization to (I)

Continue to Administer Insurance Policies and Related Agreements; and (II) Honor Certain

Obligations in Respect Thereof (the “Motion”).              The Motion seeks entry of an order,

substantially in the form attached hereto, authorizing the Debtors to continue administering

1
 The last four digits of each Debtor’s federal tax identification number are Tamarac 10200, LLC (2050) and
Unipharma, LLC (8962). The address of the Debtors is 10200 N.W. 67th Street, Tamarac, FL 33321.
10134104-4
              Case 20-23346-PDR          Doc 15       Filed 12/07/20    Page 2 of 21




insurance policies and agreements relating thereto, and pay certain claims, in the Debtors’

discretion, to the extent they become due and payable during the pendency of the Debtors’

chapter 11 cases. In support of this Motion, the Debtors rely upon the Declaration of Neil F.

Luria in Support of Chapter 11 Petitions and First Day Pleadings (the “First Day Declaration”),

which has been filed with the Court on the date hereof and is incorporated herein and

respectfully represents as follows:

                                      Jurisdiction and Venue

         1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.    Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.    The statutory predicates for the relief sought herein are sections 105(a), 363(c)

and 507(a)(5) of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), Rule

6003 of the Federal Rule of Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rule

9013-1(F).

                                            Background

         4.    On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code.

         5.    The Debtors are operating their businesses and managing their affairs as a

debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         6.    For a detailed description of the Debtors and their operations, the Debtors

respectfully refer the Court and parties in interest to the First Day Declaration.




                                                  2
10134104-4
                 Case 20-23346-PDR      Doc 15       Filed 12/07/20   Page 3 of 21




                                Summary of Insurance Policies

A.        Lockton Companies – Commercial Insurance Broker

          7.      Recently retained Lockton Companies (“Lockton”) serves as the Debtors’

commercial insurance broker, procuring the policies and providing related assistance with regard

to all of the insurance policies listed on attached Exhibit “A.” As more specifically indicated

below, the Debtors paid Lockton, the prior broker or the insurance carrier directly for the policy

premiums. In exchange for its services, Lockton or the prior broker received commissions on

each policy written.

B.        Workers Compensation/Employers Liability Insurance

          8.      As reflected in the Debtor’s Emergency Motion For Order (I) Authorizing

Debtors to Pay (A) Certain Prepetition Employee Obligations and (B) Prepetition Withholding

Obligations, (II) Authorizing the Debtors to Maintain Employee Benefit Programs, And (III)

Directing Banks to Honor Related Prepetition Transfers (the “Employee Wage/Benefits

Motion”), which is filed simultaneously with this Motion, Federal Insurance Company (Chubb)

administers Employment Practices Liability Insurance (“EPLI”), Policy No. 8255-1301. As

further reflected in the Employee Wage/Benefits Motion, ADP handles payroll for Unipharma.

In exchange for handling payroll and benefits for Unipharma’s employees,2 Unipharma pays

ADP $6.76 per employee per payroll, $10.00 per Reverse Wire of Funds Fee, Labor Law posters

(One in English and One in Spanish) $3.10 each per pay period, rental of InTouch Proximity

Time Clock and three (3) Biometric Finger Scan of approximately $406.61 per pay period. The

auditable workers’ compensation coverage is provided by AmTrust North America (“AmTrust”),

Policy No. AWC1133808.


2
    Tamarac has no employees.
                                                 3
10134104-4
                 Case 20-23346-PDR             Doc 15       Filed 12/07/20       Page 4 of 21




         9.      The workers compensation coverage, in the amount of $100,000 for each

accident, $500,000 for each disease, was in effect in the location at which Unipharma maintains

employees as of the Petition Date - 10200 N.W. 67th Street, Tamarac, FL 33321 (the “Property”);

the term of all coverages is August 8, 2020 through August 8, 2021. The $4,170 premium for

Unipharma’s workers compensation Policy has been paid in full.

         10.     The limit of liability for Unipharma’s EPLI coverage is $1 million per claim (and

$1 million for third-party liability), subject to a $10,000 deductible, and the term of the EPLI is

September 5, 2020 through September 5, 2021. The $5,696 premium for this policy has been

paid in full.3

         11.     The Employee Wage/Benefits Motion seeks the Court’s authority for ADP to

continue to administer Unipharma’s payroll and benefits in the ordinary course and for

Unipharma to honor and pay all prepetition and post-petition fees, costs, and other obligations to

ADP for its services in the ordinary course of business. By way of this Motion, the Debtors seek

the same relief because the workers compensation and EPLI policies and other coverages are

also considered to be commercial insurance policies, and for Lockton to be paid for any

prepetition and post- petition fees, costs or other obligations to administer all coverages in the

ordinary course.

C.       Commercial Property Insurance – Unipharma

         12.        Unipharma maintains a Commercial Property Insurance Policy with Federal

Insurance Company (Chubb), Policy No. 3602-85-21, which provides coverage related to the

Property. The Commercial Property Insurance Policy was in effect as of the Petition Date and is

3
 AmTrust is requesting that Unipharma perform certain analyses relating to coverage which will likely result in the
workers’ compensation policy, which expires on August 8, 2021, being rewritten with different terms. This is an
ongoing process and the relief sought herein includes authority to maintain this policy, including payment of
additional premiums, if any, beyond that listed above, as it will or may be rewritten.
                                                        4
10134104-4
               Case 20-23346-PDR       Doc 15       Filed 12/07/20   Page 5 of 21




listed on the attached Exhibit “A.”      The Commercial Property Insurance Policy provides

coverage for, among other things, the Property, personal property located within the Property,

business income, machinery breakdown, flood, and windstorm. The term of the Commercial

Property Insurance Policy is October 1, 2020 through October 1, 2021 and the annual premium is

$239,996, inclusive of taxes and surcharges. This premium has been paid in full.

D.       Commercial Property and Liability Insurance – Tamarac

         13.     Tamarac maintains a Commercial Property and Liability Insurance Policy with

Federal Insurance Company (Chubb), Policy No. 36058610 regarding the Property. The

Commercial Insurance Policy was in effect as of the Petition Date and is listed on the attached

Exhibit “A.”     The Commercial Property Liability Insurance Policy provides coverage for,

among other things, the Property, personal property located within the Property, business

income, machinery breakdown, flood, and windstorm. The term of the Property and Liability

Insurance policy is September 28, 2020 through September 28, 2021 and the annual premium is

$141,846, inclusive of taxes and surcharges. This premium has been paid in full.

E.       General Liability Insurance Policy - Unipharma

         14.     Unipharma maintains a General Liability Insurance Policy with Federal

Insurance Company (Chubb), Policy No. 3605-13-20. The General Liability Insurance Policy

was in effect as of the Petition Date and is listed on the attached Exhibit “A.” The General

Liability Insurance Policy provides coverage for, among other things, personal and advertising

injury, damages to the Property and employee benefits. The term of the General Liability

Insurance policy is November 6, 2019 through January 1, 2021, and the total premium is

$16,011, inclusive of taxes and surcharges. The premium has been paid in full.



                                                5
10134104-4
               Case 20-23346-PDR       Doc 15       Filed 12/07/20   Page 6 of 21




F.       General Liability Insurance Policy – Tamarac

         15.      Tamarac maintains a General Liability Insurance Policy with Federal Insurance

Company (Chubb), Policy No. 3605-86-10. The General Liability Insurance Policy was in effect

as of the Petition Date and is listed on the attached Exhibit “A.”        The General Liability

Insurance Policy provides coverage for, among other things, personal and advertising injury,

damages to the Property and employee benefits. The term of the General Liability Insurance

policy is November 14, 2020 through September 28, 2021, and the annual premium is

approximately $7,899, inclusive of taxes and surcharges. This estimated premium remains due

and owing.

G.       Products Liability Insurance Policy

         16.      Unipharma maintains a Products Liability Insurance Policy with the Chubb

Group of Insurance Companies, Policy No. 3605-12-19. The Products Liability Insurance Policy

was in effect as of the Petition Date and is listed on the attached Exhibit “A.” The Products

Liability Insurance Policy provides coverage for, among other things, for bodily injury and

property damage from products and completed operations. The term of the General Liability

Insurance policy is November 6, 2019 through January 1, 2021, and the total premium is

$49,808, inclusive of taxes and surcharges. This premium has been paid in full.

H.       Commercial Automobile Liability Insurance

         17.   Unipharma maintains a Commercial Automobile Liability Insurance Policy with

Great Northern Insurance Company, Policy No. (20)7360-64-02. The Commercial Automobile

Liability Insurance Policy was in effect as of the Petition Date and is listed on the attached

Exhibit “A.” The Commercial Automobile Liability Insurance Policy provides coverage for

personal injury and physical damage arising from the use of motor vehicles. The term of the

                                                6
10134104-4
               Case 20-23346-PDR         Doc 15       Filed 12/07/20   Page 7 of 21




Commercial Automobile Liability Insurance Policy is November 6, 2020 through January 1,

2021 and the estimated annual premium for the Automobile Liability Insurance Policy totals

$4,000. Approximately $4,000 remains due and owing for the premium.

I.       Product Recall Liability Insurance

         18.     Unipharma maintains a Product Recall Liability Insurance Policy with

Westchester Surplus Lines Insurance Company (Chubb), Policy No. G7174453A-002. The

Product Recall Liability Insurance Policy was in effect as of the Petition Date and is listed on the

attached Exhibit “A.” The Product Recall Liability Insurance Policy provides coverage for any

product recalls. The term of the Product Recall Liability Insurance Policy is October 1, 2020

through October 1, 2021 and the annual premium totals $34,650. This premium has been paid in

full.

J.       Cargo Liability Insurance

         19.     Unipharma maintains a Cargo Liability Insurance Policy with Navigators Lines

Insurance Company, Policy No. IS20CARZ03FM901. The Cargo Liability Insurance Policy was

in effect as of the Petition Date and is listed on the attached Exhibit “A.” The Cargo Liability

Insurance Policy provides coverage for any shipping-related events. The term of the Cargo

Liability Insurance Policy is October 24, 2020 through October 24, 2021 and the annual

premium totals $30,200. This premium has been paid in full.

K.       Cyber Liability Insurance

         20.     Unipharma maintains a Cyber Liability Insurance Policy with North American

Capacity Insurance Company, Policy No. C-4LKR-04429-CYBER-20204LKR-04429-CYBER-

2020. The Cyber Liability Insurance Policy was in effect as of the Petition Date and is listed on

the attached Exhibit “A.” The Cyber Liability Insurance Policy provides coverage for cyber

                                                  7
10134104-4
               Case 20-23346-PDR       Doc 15       Filed 12/07/20   Page 8 of 21




incidents, business interruption and extra expenses, digital data recovery and network extortion.

The term of the Cyber Liability Insurance Policy is November 3, 2020 to November 3, 2021.

The annual premium totals $11,325. This estimated premium has been paid in full.

L.       Private Management Liability Insurance

         21.     Unipharma maintains a Private Management Liability Insurance Policy with

Scottsdale Indemnity Company, Policy No. EK-13351396. The Private Management Liability

Insurance Policy was in effect as of the Petition Date and is listed on the attached Exhibit “A.”

The Private Management Liability Insurance Policy provides coverage for omissions, errors,

misstatements, neglect or breach of duty (D&O), wrongful acts pertaining to employment and

work environment (employment practices). The term of the Private Management Liability

Insurance Policy is October 18, 2020 to October 18, 2021. The annual premium totals $89,057.

This premium has been paid in full.

M.       Excess Private Management Liability Insurance

         22.     Unipharma maintains an Excess Private Management Liability Insurance Policy

with Scottsdale Indemnity Company, Policy No. ANV-147983A. The Excess Private

Management Liability Insurance Policy was in effect as of the Petition Date and is listed on the

attached Exhibit “A.” The Excess Private Management Liability Insurance Policy provides

excess coverage for omissions, errors, misstatements, neglect or breach of duty (D&O), wrongful

acts pertaining to employment and work environment (employment practices) beyond that

provided in the Private Management Liability Insurance Policy with Scottsdale Indemnity

Company, Policy No. EK-13351396, ¶20, above. The term of the Private Management Liability

Insurance Policy is October 18, 2020 to October 18, 2021. The annual premium totals $57,750.

This premium has been paid in full.

                                                8
10134104-4
               Case 20-23346-PDR        Doc 15       Filed 12/07/20   Page 9 of 21




N.       Crime Liability Insurance

         23.     Unipharma maintains a Crime Liability Insurance Policy with Hiscox Insurance

Company, Policy No. UC24625111.20. The Crime Liability Insurance Policy was in effect as of

the Petition Date and is listed on the attached Exhibit “A.” The Crime Liability Insurance

Policy provides coverage for employee theft and third party’s property. The term of the Crime

Liability Insurance Policy is October 18, 2020 to October 18, 2021. The annual premium totals

$6,672. This premium has been paid in full.

O.       Run Off D&O & Entity Liability Employment Practices Liability Insurance

         24.     Unipharma maintains a D&O & Entity Liability Employment Practices

Liability Insurance Policy with Federal Insurance Company, Policy No. 8621-1855. The D&O &

Entity Liability Employment Practices Policy was in effect as of the Petition Date and is listed on

the attached Exhibit “A.”      The D&O & Entity Liability Employment Practices Liability

Insurance Policy provides run off coverage for omissions, errors, misstatements, neglect or

breach of duty (D&O), wrongful acts pertaining to employment and work environment

(employment practices) directors and officers and employment practices, and wrongful acts or

breaches of duties relating to a pension benefit or welfare benefit plan (fiduciary liability) for

pending or prior proceedings date of October 18, 2020. The term of the D&O & Entity Liability

Employment Practices Liability Insurance Policy is October 18, 2020 to October 18, 2026. The

annual premium totals $34,995. This premium has been paid in full.

P.       Flood Liability Insurance – Unipharma

         25.     Unipharma maintains a Flood Liability Insurance Policy, No. 87059697482019,

with Capital Preferred Insurance. The Flood Liability Insurance Policy was in effect as of the

Petition Date and is listed on the attached Exhibit “A.” The Flood Liability Insurance Policy

                                                 9
10134104-4
               Case 20-23346-PDR         Doc 15        Filed 12/07/20   Page 10 of 21




provides flood coverage regarding the Property. The term of the Flood Liability Insurance Policy

is October 5, 2020 to October 5, 2021. The annual premium totals $1,055. This premium has

been paid in full.

Q.       Flood Liability Insurance – Tamarac

         26.         Tamarac maintains a Flood Liability Insurance Policy, No. 09-1151902239-01,

with Wright National Flood Insurance Company. The Flood Liability Insurance Policy was in

effect as of the Petition Date and is listed on the attached Exhibit “A.” The Flood Liability

Insurance Policy provides flood coverage regarding the Property. The term of the Flood Liability

Insurance Policy is November 16, 2020 to November 16, 2021. The annual premium totals $925.

This premium has been paid in full.

                                Relief Requested and Basis Therefor

         27.    The Debtors seek authority, in their reasonable business judgment, to (i) continue

to administer the insurance policies described herein (collectively, the “Insurance Policies”); and

(ii) continue to pay certain claims, deductibles and/or premiums if and to the extent any may

become due and payable according to the terms of the Insurance Policies. The Debtors further

request authority to pay certain amounts as they come due under the Insurance Policies in the

ordinary course of its business, if and to the extent such amounts become due. For the reasons

set forth below, the Debtors believe that the relief requested is necessary and appropriate under

the circumstances.

         28.    Section 105(a) of the Bankruptcy Code provides, in relevant part:

         The court may issue any order, process, or judgment that is necessary or
         appropriate to carry out the provisions of this title.

11 U.S.C. § 105(a).


                                                  10
10134104-4
               Case 20-23346-PDR          Doc 15        Filed 12/07/20   Page 11 of 21




         29.    Section 363(c) of the Bankruptcy Code provides, in relevant part:

         If the business of the debtor is authorized to be operated under section...1108... of
         this title [title 11] and unless the court orders otherwise, the trustee may enter into
         transactions, including the sale or lease of property of the estate, in the ordinary
         course of business, without notice or a hearing, and may use property of the estate
         in the ordinary course of business without notice or a hearing.

11 U.S.C. § 363(c).

         30.    It is essential for the Debtors to maintain the Insurance Policies, which provide a

comprehensive range of coverage for the Debtors. If the Insurance Policies are allowed to lapse,

the Debtors will be exposed to substantial liability for any damages resulting to persons or

property of the Debtors and others, and the Debtors would have to bear the costs and expenses of

defense litigation. Moreover, maintenance of the Insurance Policies is mandatory under the

United States Trustee guidelines and various state and federal laws.

         31.    The Debtors’ continued operations and sale efforts require that the Insurance

Policies be maintained on an ongoing and uninterrupted basis. In maintaining those obligations,

it is crucial that the administrative fees paid to providers and the premiums paid for the Insurance

Policies, to the extent applicable, are continued and maintained by the Debtors. For example, the

risk that eligible claimants will not receive payments with respect to employment-related injuries

may have a devastating effect on the financial well-being and morale of the employees, and their

willingness to remain in the Debtors’ employ. Departures by employees at this critical time may

result in a severe disruption of the Debtors’ businesses to the detriment of all parties in interest.

         32.    For all the reasons stated in this Motion, maintenance of the Insurance Policies,

payment of all premiums and other amounts due, if and to the extent such payments are due from

the Debtors, and continuance of the various administration programs serve the best interests of

the Debtors’ bankruptcy estates and is required by the United States Trustee’s guidelines, Item

                                                   11
10134104-4
                 Case 20-23346-PDR       Doc 15        Filed 12/07/20   Page 12 of 21




No. 5 (Proof of Insurance) and federal and/or state law as a condition of operations.

Consequently, the Court should approve the relief requested in this Motion, which relief has been

granted in other chapter 11 cases in this District. See, e.g., In re Ruden McClosky, P.A., Case

No. 11-40603 (RBR) (Bankr. S.D. Fla. Dec. 5, 2011) (Ray, J.); In re Maguire Group Holdings,

Inc. et al., Case No. 11-39347 (RAM) (Bankr. S.D. Fla. Nov. 30, 2011) (Mark, J.); In re

HearUSA, Inc., Case No. 11-23341 (EPK) (Bankr. S.D. Fla. May 20, 2011) (Kimball, J.); In re

Gulfstream Intern. Group, Inc., et al., Case No. 10-44131 (JKO) (Bankr. S.D. Fla. Nov. 8, 2010)

(Olson, J.); In re DM Indus., Ltd., Case No. 09-15533 (LMI) (Bankr. S.D. Fla. April 10, 2009)

(Isicoff, J.).

                   Expedited Consideration and Waiver of any Applicable Stay

         33.      The Debtors respectfully request expedited consideration of this Motion pursuant

to Bankruptcy Rule 6003, which empowers a court to grant relief within the first 21 days after

the commencement of a Chapter 11 case “to the extent that relief is necessary to avoid immediate

and irreparable harm.       Here, the Debtors believe an immediate and orderly transition into

Chapter 11 is critical to the viability of its operations and that any delay in granting the relief

requested could hinder the Debtors’ operations and cause irreparable harm. Furthermore, the

failure to receive the requested relief during the first 21 days of these Chapter 11 cases would

severely disrupt the Debtors’ operations at this critical juncture. Accordingly, the Debtors

submit that they have satisfied the “immediate and irreparable harm” standard of Bankruptcy

Rule 6003 and, therefore, respectfully request that the Court approve the relief requested in this

Motion on an expedited basis.

         34.      To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a)

                                                  12
10134104-4
                Case 20-23346-PDR       Doc 15        Filed 12/07/20   Page 13 of 21




and that the Debtors have established cause to exclude such relief from the 14-day stay period

under Bankruptcy Rule 6004(h).

                                      Reservation of Rights

          35.    Nothing contained herein is intended or should be construed as an admission as to

the validity of any claim against the Debtors, a waiver of the Debtors’ rights to dispute any

claim, or an approval or assumption of any agreement, contract, or lease under Bankruptcy Code

section 365. The Debtors expressly reserve their right to contest any claim related to the relief

sought herein. Likewise, if the Court grants the relief sought herein, any payment made pursuant

to an order of the Court is not intended to be nor should it be construed as an admission as to the

validity of any claim or a waiver of the Debtors’ rights to subsequently dispute such claim.

          WHEREFORE, the Debtors respectfully request that the Court hear this Motion on an

emergency basis and enter an order in the form attached hereto as Exhibit “B,” (i) granting the

relief requested in this Motion, and (ii) granting such other relief as the Court deems just and

proper.

Dated: December 7, 2020                       Respectfully submitted,

                                              BERGER SINGERMAN LLP
                                              Proposed Counsel for Debtors in Possession
                                              1450 Brickell Avenue, Suite 1900
                                              Miami, FL 33131
                                              Telephone: (305) 755-9500
                                              Facsimile: (305) 714-4340
                                              By: /s/ Christopher Andrew Jarvinen
                                                    Paul Steven Singerman
                                                    Florida Bar No. 0378860
                                                    singerman@bergersingerman.com
                                                    Christopher Andrew Jarvinen
                                                    Florida Bar No. 21745
                                                    cjarvinen@bergersingerman.com




                                                 13
10134104-4
             Case 20-23346-PDR   Doc 15   Filed 12/07/20   Page 14 of 21




                                  EXHIBIT “A”
                        (LIST OF INSURANCE POLICIES)




10134104-4
                                 Case 20-23346-PDR                            Doc 15                    Filed 12/07/20                         Page 15 of 21
                                                                                           EXHIBIT A

                                                                                     Unipharma, LLC
                                                                                    Policy Digest 2020-21
       Insured/Coverage Line          Policy Number           Carrier                                   Limits                                        Deductible                        Premium


                                                                               $34,700,000 - Building - Each Occurrence                  $10,000 - Building                 $                         239,996
         Unipharma, LLC                                                        $26,800,000 - Personal Property - Each Occurrence         $10,000 - Personal Property             Remaining balance: $0.00

                                                        Federal Insurance      $3,000,000 - Business Income - Each Occurrence
            PROPERTY                   3605-85-21                                                                                        $10,000 - Business Income
                                                        Company (Chubb)
        10/1/2020 - 10/1/2021                                                  $1,000,000 - Flood*                                       $500,000 - Flood*



                                                                               *See policy for specific sublimits and deductibles

                                                                               $1,000,000 - Each Occurrence                              NA - Deductible                    $                           16,011
         Unipharma, LLC                                                        $2,000,000 - General Aggregate                                                                    Remaining balance: $0.00
                                                                               $1.000,000 - Personal & Advertising Injury
      GENERAL LIABILITY                                                        $1,000,000 - Damage to Premises rented to You

                                                        Federal Insurance
                                        36051320                               $10,000 - Medical Expense
                                                        Company (Chubb)
       11/06/2019 - 01/01/2021

                                                                               Employee Benefits Liability                               $1,000 - Deductible
                                                                               $1,000,000 - Each Employee
                                                                               $1,000,000 - Aggregate                                    Retroactive Date: 11/1/2018

         Unipharma, LLC
                                                                               $10,000,000 - Each Occurrence                             $15,000 - Deductible               $                           49,808
       PRODUCT LIABILITY                                                                                                                                                         Remaining balance: $0.00


                                                         Chubb Group of    $10,000,000 - Products/Completed Operations Aggregate
                                        36051219
                                                       Insurance Companies
       11/06/2019 - 01/01/2021



                                                                                                                                         Retroactive Date: 3/15/2018

         Unipharma, LLC

                                                                               $1,000,000 - Liability
               AUTO                                                                                                                      $1,000 - Comprehensive             $                             4,000
       11/06/2020 - 11/06/2021                                                                                                           $1,000 - Collision                 Estimated remaining balance: $4,000
                                                          Great Northern
                                      (20)7360-64-02
                                                       Insurance Co. (Chubb)




         Unipharma, LLC
    WORKERS COMPENSATION                                                       WC - Statutory                                            NA - Deductible                    $                            4,170
      08/08/2020 - 08/08/2021                             AmTrust North        $100,000 - Bodily Injury by Accident                                                              Remaining balance: $0.00
                                      AWC1133808
                                                            America            $500,000 - Bodily Injury by Disease, Each Employee        Total Payroll - $2,368,637
                                                                               $100,000 - Bodily Injury by Disease, Policy Limit

         Unipharma, LLC
                                                                            $1,000,000 - Each Insured Event                              $50,000 - Self Insured Retention   $                           34,650
                                                        Westchester Surplus
       PRODUCT RECALL                                                       $1,000,000 - Aggregate                                                                               Remaining balance: $0.00
                                     G7174453A 002      Lines Insurance Co.
        10/1/2020 - 10/1/2021                                 (Chubb)



         Unipharma, LLC
                                                                            $250,000 - Vessel and connecting conveyances                 $2,500 - Deductible                $                           30,200
              CARGO                                                         $250,000 - Aircraft                                          $5,000 - Storage                        Remaining balance: $0.00
                                                       Navigators Insurance
                                    IS20CARZ03FM901                                                                                      $100,000 - for perils of Quake,
                                                         Company, Inc.      $250,000 - Domestic truck, trailer or rail car
       10/24/2020 - 10/24/2021                                                                                                           windstorm, tornado and flood
                                                                               $1,000 - Packaged shipped by mail or parcel post

                                                                               $5,000,000 Network & Information Security -3rd Party      $10,000 - Deductible
         Unipharma, LLC                                                        $5,000,000 Regulatory Defense & Penalties-3rd Party       $10,000 - Deductible               $                           11,325
                                                                               $5,000,000 Multimedia Content Liability-3rd Party         $10,000 - Deductible                    Remaining balance: $0.00
               CYBER                                                           $5,000,000 PCI Fines & Acessments-3rd Party               $10,000 - Deductible
        11/3/2020 - 11/3/2021                            North American        $5,000,000 Breach Response-1st Party                      $10,000 - Deductible
                                     C-4LRK-04429-
                                                        Capacity Insurance     $5,000,000 Crisis Mgmt & Public Relations-1st Party       $10,000 - Deductible
                                      CYBER-2020
                                                            Company            $5,000,000 Cyber Extortion-1st Party                      $10,000 - Deductible
                                                                               $5,000,000 Business Interruption & Extra Exp.-1st Party   $10,000 - Deductible
                                                                               $5,000,000 Digital Asset Restoration-1st Party            $10,000 - Deductible
                                                                               $500,000 Funds Transfer Fraud-1st Party                   $25,000 - Deductible
                                                                               $5,000,000 Affrefate Policy Limit of Liability

         Unipharma, LLC                                                        $1,000,000 - Employment Practices Liability               $10,000 - Deductible               $                            5,696
                                                                               $1,000,000 - Third Party Liability                        $10,000 - Deductible                    Remaining balance: $0.00
                                                        Federal Insurance
EMPLOYMENT PRACTICES LIABILITY          8255-1301
                                                        Company (Chubb)
      09/05/2020 - 09/05/2021
                                                                                                                                         Retroactive Date: 09/05/2017

         Unipharma, LLC
PRIVATE MANAGEMENT LIABILITY FULL                                              $3,000,000 - Employment Practices - Aggregate             $25,000 - Deductible               $                           89,057
           PROGRAM                                                             $5,000,000 - Directors and Officers - Aggregate           $50,000 - Deductible                    Remaining balance: $0.00
                                                       Scottsdale Indemnity
                                      EK13351396
       10/18/2020-10/18/2021                                 Company
                                 Case 20-23346-PDR                              Doc 15                  Filed 12/07/20                     Page 16 of 21
                                                                                             EXHIBIT A

          Unipharma, LLC
  EXCESS PRIVATE MANAGEMENT                               Republic-Vanguard
                                       ANV147983A
            LIABILITY                                     Insurance Company
       10/18/2020-10/18/2021                                                     $5,000,000 - Directors and Officers - Aggregate                                     $                           57,750
                                                                                                                                                                          Remaining balance: $0.00

          Unipharma, LLC
                                                                                 $1,000,000 - Employee Theft                          $10,000 - Deductible           $                            6,672
              CRIME                                                              $1,000,000 - Third Parts' Property                   $10,000 - Deductible                Remaining balance: $0.00
                                                           Hiscox Insurance
                                       UC24625111.20
        10/18/2020-10/18/2021                               Company, Inc.
                                                                                 *See policy for specific sublimits and deductibles
        Unipharma, LLC
    D&O & ENTITY LIABILITY                                                       $3,000,000 - Directors and Officers - Aggregate      $25,000 - Deductible           $                           34,995
EMPLOYMENT PRACTICIES LIABILITY                                                  $1,000,000 - Employment Practices - Aggregate        $10,000 - Deductible                Remaining balance: $0.00
                                                          Federal Insurance
                                         8261-1855                               $1,000,000 - Fiduciary Liability - Aggregate
      FIDUCIARY LIABILITY                                 Company (Chubb)                                                             NA - Deductible
        10/18/2020-10/18/2026
                                                                                 *See policy for specific sublimits and deductibles
          Unipharma, LLC

              FLOOD                                                                                                                                                  $                             1,055
                                                           Capital Preferred
                                      87059697482019
         10/5/2020-10/5/2021                              Insurance Company                                                                                               Remaining balance: $0.00

          Unipharma, LLC

  KEY MAN LIFE AND DISABILITY
             INSURANCE
   Covers both Raimundo & Reinaldo
                                     BO621FUNIP000419      Lloyd's of London
              Santamarta                                                                                                                                             $                           49,500
        12/15/2019-12/15/2020                                                                                                                                             Remaining balance: $0.00



          Unipharma, LLC
 PERSONAL UMBRELLA REINALDO J.                           Progressive American
                                        67211339-1
          SANTAMARTA                                      Insurance Company                                                                                          $                            1,086
        5/10/2020 - 5/10/2021                                                                                                                                             Remaining balance: $0.00




        Tamarac 10200, LLC                                                       $30,000,000 - Building - Each Occurrence             $10,000 - Building             $                          141,846

                                                          Federal Insurance      $500,000 - Personal Property - Each Occurrence                                           Remaining balance: $0.00
            PROPERTY                     36058610                                                                                     $10,000 - Personal Property
                                                          Company (Chubb)
       09/28/2020 - 09/28/2021




        Tamarac 10200, LLC
                                                         Wright National Flood
                                      09 1151902239 01
               FLOOD                                      Insurance Company                                                                                          $                               925
        11/16/2020-11/16/2021                                                                                                                                             Remaining balance: $0.00




        Tamarac 10200, LLC                                                       $1,000,000 - Each Occurrence
                                                                                                                                      NA - Deductible                $                             7,899
       GENERAL LIABILITY                                                         $2,000,000 - General Aggregate                                                     Estimated remaining balance: $7,899.00
                                                          Federal Insurance
        11/14/2020-09/28/2021            36058610                                $1.000,000 - Personal & Advertising Injury
                                                          Company (Chubb)
                                                                                 $1,000,000 - Damage to Premises rented to You
                                                                                 $10,000 - Medical Expense
             Case 20-23346-PDR   Doc 15   Filed 12/07/20   Page 17 of 21




                                EXHIBIT “B”
                             (PROPOSED ORDER)




10134104-3
                Case 20-23346-PDR         Doc 15      Filed 12/07/20      Page 18 of 21




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov

In re:

TAMARAC 10200, LLC and                                   Case No. ____________________
UNIPHARMA, LLC,                                          Case No. ____________________

         Debtors1.                                       Chapter 11 Cases
                                                         (Joint Administration Pending)
___________________________________/

               ORDER GRANTING DEBTORS’ EMERGENCY MOTION FOR
             AUTHORIZATION TO (I) CONTINUE TO ADMINISTER INSURANCE
                POLICIES AND RELATED AGREEMENTS; AND (II) HONOR
                    CERTAIN OBLIGATIONS IN RESPECT THEREOF

         THIS MATTER having come before the Court for a hearing on December ___, 2020 at

_____ a.m./p.m. in Fort Lauderdale, Florida upon the Debtors’ Emergency Motion for

Authorization to (I) Continue to Administer Insurance Policies and Related Agreements; and (II)

Honor Certain Obligations in Respect Thereof [ECF No. ____] (the “Motion”) filed by the

above-captioned debtors-in-possession (the “Debtors”).             The Court finds that: (i) it has

1
 The last four digits of each Debtor’s federal tax identification number are Tamarac 10200, LLC (2050) and
Unipharma, LLC (8962). The address of the Debtors is 10200 N.W. 67th Street, Tamarac, FL 33321.
10134105-3
                 Case 20-23346-PDR             Doc 15         Filed 12/07/20      Page 19 of 21




jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), and that this Court may enter a final

order consistent with Article III of the Constitution; (iii) venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested in the Motion is in the best

interests of the Debtors, their estates, their creditors and other parties in interest; (v) notice of the

Motion and the hearing were appropriate under the circumstances and no other notice need be

provided; and (vi) upon review of the record before the Court, including the legal and factual

bases set forth in the Motion and the First Day Declaration2 and the statements made by counsel

at the hearing, good and sufficient cause exists to grant the relief requested. Accordingly, it is

          ORDERED as follows:

          1.       The Motion is GRANTED effective as of the Petition Date.

          2.       The Debtors may, in their reasonable business judgment, continue to administer

and maintain the Insurance Policies (as described in Exhibit “A” to the Motion) post-petition in

the ordinary course of their business, including obligations for the payment of (i) premiums, if

any; and (ii) certain claims or deductibles if and to the extent they may become due and payable

according to the terms of the Insurance Policies.

          3.       The Debtors are authorized, but not directed, to pay any outstanding premiums as

of the Petition Date to the extent set forth on Exhibit A with respect to any of the Insurance

Policies.

          4.       To the extent that the Insurance Policies may be deemed executory contracts to

which the Debtors are a party, entry of this Order shall not constitute an assumption of those

Insurance Policies pursuant to 11 U.S.C. § 365(a).


2
    Capitalized terms used herein shall have the meanings ascribed to them in the Motion.
                                                          2
10134105-3
              Case 20-23346-PDR          Doc 15       Filed 12/07/20   Page 20 of 21




         5.    The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized

to receive, process, honor, and pay all such checks and electronic payment requests when

presented for payment, and all such banks and financial institutions are authorized to rely on the

Debtors’ designation of any particular check or electronic payment request as approved by this

Order.

         6.    Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained in the Motion or this Order or any payment made pursuant to this Order shall

constitute, nor is it intended to constitute, an admission as to the validity or priority of any claim

or lien against the Debtors, a waiver of the Debtors’ right to subsequently dispute such claim or

lien, or the assumption or adoption of any agreement, contract, or lease under section 365 of the

Bankruptcy Code.

         7.    The Debtors are authorized to issue post-petition checks, or to effect post-petition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a consequence of these chapter 11 cases with respect to pre-petition amounts owed in

connection with any Insurance Policies.

         8.    Notwithstanding the relief granted in this Order, any payment made by the

Debtors pursuant to the authority granted herein shall be subject to and in compliance with any

interim or final order entered by the Court approving the Debtors’ entry into any post-petition

debtor in possession financing facility (the “DIP Financing Order”). To the extent that there is

any inconsistency between the terms of this Order and the DIP Financing Order, the terms of the

DIP Financing Order shall control.

         9.    The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

                                                  3
10134105-3
               Case 20-23346-PDR         Doc 15       Filed 12/07/20   Page 21 of 21




         10.    Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

         11.    Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

         12.    The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

         13.    This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

                                             #    #     #

Submitted by:
Christopher Andrew Jarvinen, Esq.
cjarvinen@bergersingerman.com
BERGER SINGERMAN LLP
1450 Brickell Avenue, Ste. 1900
Miami, FL 33131
Telephone: (305) 755-9500
Facsimile: (305) 714-4340

(Christopher Andrew Jarvinen, Esq. is directed to serve a copy of this order on interested parties
and file with the Court a certificate of service.)




                                                  4
10134105-3
